89 F.3d 838
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.Lokmar Yazid ABDUL-WADOOD, Plaintiff-Appellant,v.H. Christian DeBRUYN, et al., Defendants-Appellees.
No. 94-3816.
United States Court of Appeals, Seventh Circuit.
Submitted June 10, 1996.1Decided June 26, 1996.

Before BAUER, EASTERBROOK and DIANE P. WOOD, Circuit Judges.

ORDER

1
Lokmar Yazid Abdul-Wadood, an inmate at the Maximum Control Complex (MCC) in Westville, Indiana, along with ten other inmates, filed a civil rights action challenging defendants' policies with regard to certain religious practices.   We find that the district court properly dismissed the complaint without prejudice because only one plaintiff, Abdal Bari, had signed the complaint.2  When unrepresented by an attorney, plaintiffs must sign the complaint themselves, pursuant to Fed.R.Civ.P. 11.   And one pro se plaintiff cannot sign on behalf of others.  28 U.S.C. § 1654.  See Moore v. Roth, (N.D.Ill.1990) (dismissing complaint where inmates named plaintiffs did not sign complaint;  noting danger that inmates could attempt to recycle frivolous complaints using the names of other inmates as plaintiffs).   Thus, each inmate-plaintiff must sign his own complaint.   Abdul-Wadood was given the opportunity to cure the deficiency and he simply ignored the district court's order.   See Fed.R.Civ.P. 11(a) ("An unsigned paper shall be stricken unless omission of the signature is corrected promptly after being called to the attention of the attorney or party").   See also Fed.R.Civ.P. 11, Advisory Committee Notes ("Correction can be made by signing the paper on file or by submitting a duplicate that contains the signature").


2
AFFIRMED.



1
 After an examination of the briefs and the record, we have concluded that oral argument is unnecessary and the appeal is submitted on the briefs and the record.   See Fed.R.App.P. 34(a);  Cir.R. 34(f)


2
 Only Abdul-Wadood appealed this ruling